Case: 16-50517      Document: 00513956365         Page: 1    Date Filed: 04/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-50517
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 18, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

SAUL ANCHONDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:15-CR-1913-1


Before KING, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Saul Anchondo has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Anchondo has not filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-50517       Document: 00513956365          Page: 2     Date Filed: 04/18/2017


                                       No. 16-50517

review. 1 Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




       1 Counsel contends that a claim for ineffective assistance of trial counsel exists but
recognizes that a motion pursuant to 28 U.S.C. § 2255 is the appropriate method for raising
this claim. We agree with the latter assessment and therefore decline to consider the claim
without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.
2014).


                                              2